

117 S2154 IS: To amend the Migratory Bird Treaty Act to extend the Federal framework closing date for the hunting of ducks, mergansers, and coots, and for other purposes.
U.S. Senate
2021-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2154IN THE SENATE OF THE UNITED STATESJune 21, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Migratory Bird Treaty Act to extend the Federal framework closing date for the hunting of ducks, mergansers, and coots, and for other purposes.1.Extension of the Federal framework closing date for the hunting of ducks, mergansers, and cootsSection 3(c)(1)(B) of the Migratory Bird Treaty Act (16 U.S.C. 704(c)(1)(B)) is amended by striking January 31 and inserting March 10.